Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 7, Figures 11-14B in the reply filed on 1/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has indicated that all pending claims 22-40 are directed to the elected species, however Examiner notes that claims 26-27 require the second clamp member has external threading and the actuator has internal threading. These limitations are directed to a non-elected embodiment (Species 1 and 2). Additionally, Claims 34-35 require a protrusion having an aperture and the actuator interacts with the aperture. These limitations are directed to a non-elected embodiment (Species 1 and 2).
Claims 26-27 and 34-35 have therefore been withdrawn by the Examiner as directed to non-elected species.
Claim Objections
Claims 22-25, 28-33, and 36-37 are objected to because of the following informalities:  
Claims 22-25, 28-33, and 36-37 all utilize the term “actuator” in a way that is inconsistent with the actuator described in the specification. The specification, with regards to the elected embodiment refers to part number 1132 as “actuator”, whereas the claims appear to refer to parts 1104 and 1116 as “actuator”. Applicant appears to refer to part 1132 as “graspable handle lock” in claim 29 (not to be confused with the “graspable handle” also referred to in claim 29). Applicant should use language consistent with that disclosed in the specification to prevent confusion due to the same term being used differently between the specification and claims.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 38 and its dependent claims 39-40 recite “a grip rotatable independently of the fractional turn handle”. There is no support for this limitation in the original disclosure. Applicant’s elected Species 7, Figures 11-14B is the only species that recites a “fractional turn handle”. However, there is no disclosure of a grip rotatable independently of the fractional turn handle. The grip appears to rotate with the fractional turn handle. Claims 38-40 therefore contain NEW MATTER.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 29, 30, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the clamping force".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the handle”. There is insufficient antecedent basis for this limitation in the claim. Claim 29 is unclear if “the handle” is referring to the locking handle or the graspable handle. Examiner has interpreted this to mean “the graspable handle”.
Claim 30 recites the limitation “the first ring securing portion”. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted this to mean “the first securing portion”.
Claim 36 recites the limitations "the clamping force", “the portion”, and “the handle”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 37 recites the limitations “the portion” and “the handle”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 23, 28, 29, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelfried et al. (US 7,823,256), herein referred to as ‘256.
For Claim 22, ‘256 discloses a locking handle (Annotated Figure 3) comprising: a pivotably mounted first securing member (4A); and an actuator (10, 20) operable to drive the first securing member (4A) to pivot from a first position (Figure 3) to a second position (Figure 2) in order to secure the locking handle into a fixed position with respect to an object to which the locking handle is connected, wherein the actuator is rotatable about a longitudinal axis (Figure 2: 12) of the locking handle.
For Claim 23, ‘256 discloses the locking handle of claim 22 wherein the first securing member (4A) is a first clamp member (4A), the locking handle further comprising a second clamp member (4B) pivotably connected to the first clamp member (4A) on a first end (C) and mating with the first clamp member (4A) at a second end (D).
For Claim 28, ‘256 discloses the locking handle of claim 22 wherein the actuator (10, 20) is a fractional turn handle assembly that includes a camming structure (E) for engaging the first securing member when moved toward a locked position (Figure 2) and releases the first securing member when moved toward an unlocked position (Figure 3).
For Claim 29, ‘256 discloses the locking handle of claim 22 wherein the actuator (10, 20) is a graspable handle (10, 20) and the locking handle further includes a graspable handle lock 
For Claim 38, ‘256 discloses a locking handle assembly (Annotated Figure 3) comprising: a pivotable first securing member (4A); a fractional turn handle (10) movable between a first handle position  (Figure 2) wherein the first securing member is a secured position and a second handle position (Figure 3) wherein the first securing member is in an unsecured position; and a grip (20) rotatable independently of the fractional turn handle (10).
For Claim 39, ‘256 discloses the locking handle assembly of claim 38 wherein the first securing member (4A) is a first clamp member (4A), the locking handle assembly further comprising a second clamp member (4B) connected to the first clamp member (4A) on a first end (C) and mating with the first clamp member (4A) at a second end (D).
For Claim 40, ‘256 discloses the locking handle assembly of claim 39 wherein the fractional turn handle (10) includes a first locking structure (E) and a second locking structure (40) and the first locking structure (E) is moved into engagement with the second locking structure (40) when the fractional turn handle is in the second handle position (Figure 2).
Claims 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinma et al. (US 8,032,990), herein referred to as ‘990.
For Claim 22, ‘990 discloses a locking handle (Figure 3) comprising: a pivotably mounted first securing member (first instance of 51); and an actuator (38,31b) operable to drive the first securing member (51) to pivot from a first position (Figure 5) to a second position (Figure 3) in order to secure the locking handle into a fixed position with respect to an object to 
For Claim 23, ‘990 discloses the locking handle of claim 22 wherein the first securing member (51) is a first clamp member (51), the locking handle further comprising a second clamp member (second instance of 51) pivotably connected to the first clamp member (51) on a first end (Figure 3 at 57) and mating with the first clamp member at a second end (Figure 3 at 30).
For Claim 24, ‘990 discloses the locking handle of claim 23, wherein the first clamp member (51) and the second clamp member (51) are connected on the first end (at 57) via a keyed engagement (Figures 3-5: 57).
For Claim 25, ‘990 discloses the locking handle of claim 23, wherein the first clamp member (51) and the second clamp member (51) are mated together on the second end (at 30) with one clamp member defining a protrusion and the other clamp member defining a recess for receiving at least a portion of the protrusion, the actuator operable to drive the protrusion and recess toward one another to create the clamping force between the first clamp member and the second clamp member (as seen in Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-31 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Engelfried et al. (US 7,823,256), herein referred to as ‘256 in view of Morad (US 5,625,922), herein referred to as ‘922.
For Claim 30, ‘256 discloses a locking handle (Annotated Figure 3) comprising: a pivotable first securing portion (4A) having a first end (C) and a second end (D); and an actuator (10, 20) rotatable between a first position (Figure 3) wherein the second end of the first securing portion is in an unengaged position and a second position (Figure 2) wherein the second end of the first securing portion is moved by the actuator into an engaged position securing the locking handle relative to an object, wherein the actuator is rotatable about a longitudinal axis. 
‘256 does not disclose wherein the longitudinal axis that the actuator is rotatable about extends radially outward from the object to move the first securing portion. ‘922 teaches a locking handle having an actuator (120) that is rotatable about an axis which extends radially outward from an object to which it is secured. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the locking handle of ‘256 to rotate about a longitudinal axis that extends radially outward from the object as taught by ‘922. One would be motivated to make such a modification in order to distribute a user’s force more directly in line with the center of the object.
For Claim 31, ‘256 further teaches wherein the first securing portion (4A) is a first ring portion (4A), the locking handle further comprising a second ring portion (4B) having a third end (C of 4B) and a fourth end (D of 4B), the third end being connected to the first end of the first ring portion (at C).

For Claim 37, ‘256 further teaches wherein the locking handle is clamped into a fixed position with respect to the rounded object after the portion of the handle is rotated (as seen in Figures 2 and 3).
Claims 30-33 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Shinma et al. (US 8,032,990), herein referred to as ‘990 in view of Morad (US 5,625,922), herein referred to as ‘922.
For Claim 30, ‘990 discloses a locking handle (Figure 3) comprising: a pivotable first securing portion (51) having a first end and a second end; and an actuator (38, 31b) rotatable between a first position (Figure 5) wherein the second end of the first securing portion is in an unengaged position and a second position (Figure 3) wherein the second end of the first securing portion is moved by the actuator into an engaged position securing the locking handle relative to an object, wherein the actuator is rotatable about a longitudinal axis. 
‘990 does not disclose wherein the longitudinal axis that the actuator is rotatable about extends radially outward from the object to move the first securing portion. ‘922 teaches a locking handle having an actuator (120) that is rotatable about an axis which extends radially outward from an object to which it is secured. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the locking handle of ‘990 to rotate about a longitudinal axis that extends radially outward from the object as taught by ‘922. One would be motivated to make such a modification in order to distribute a user’s force more directly in line with the center of the object.

For Claim 32, ‘990 further teaches the locking handle of claim 31, wherein the third end of the second ring portion and the first end of the first ring portion are connected via a keyed engagement (57).
For Claim 33, ‘990 further teaches wherein second end of the first ring portion includes a protrusion (protruding portion of 32 as seen in Figures 3 and 5) and the fourth end of the second ring portion includes a recess (recess portion of 33 as seen in Figures 3 and 5), wherein the actuator is operable to drive the protrusion and recess toward one another (as seen in Figures 3 and 5).
For Claim 36, ‘990further teaches wherein the first ring portion and the second ring portion are curved to clamp around a rounded object (1) to which the locking handle is connected and a portion of the locking handle is operable to exert a clamping force when the portion of the handle is rotated (as seen in Figure 5).
For Claim 37, ‘256 further teaches wherein the locking handle is clamped into a fixed position with respect to the rounded object (1) after the portion of the handle is rotated (as seen in Figure 5).

    PNG
    media_image1.png
    834
    690
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,454,858 is relevant to applicant’s disclosure but has not been relied upon in the above rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677